Priorities for the 2011 budget - Section III - Commission - Budget guidelines: 2011 - other sections (debate)
The next item is the joint debate on:
the report by Mrs Jędrzejewska, on behalf of the Committee on Budgets, on priorities for the 2011 budget - Section III - Commission and
the report by Mrs Trüpel, on behalf of the Committee on Budgets, on the guidelines for the 2011 budget procedure, Section I - European Parliament, Section II - Council, Section IV - Court of Justice, Section V - Court of Auditors, Section VI - European Economic and Social Committee, Section VII - Committee of the Regions, Section VIII - European Ombudsman, Section IX - European Data Protection Supervisor
Madam President, the budget procedure for 2011 is a highly specific and exceptional one because it concerns the first budgetary year which will begin and be approved in accordance with the provisions of the Treaty of Lisbon. It might be said we are pioneers in this exercise, which is why, of course, a particular responsibility rests upon us. The Treaty of Lisbon gives Parliament additional powers in the area of the budget. It is up to us as to how we use those powers, and we are counting on a constructive dialogue both with the European Commission and with the Council, so that the new possibilities provided for by the Treaty of Lisbon can be used in the best and most effective way.
A very significant new feature introduced by the Treaty of Lisbon is that we will not now have two readings of the budget. This means that both Parliament and the Council will only have single readings. This, of course, poses a particular challenge - that of discipline. As Parliament, we have to be disciplined, because we are going to have - to put it simply - only one chance. There will not be a repeat - a second chance. We have to establish very many things at the conciliation meeting. For the new budgetary procedure to proceed efficiently in the autumn, we must work together and be disciplined.
This year is also exceptional, because in view of the late election of the European Commission, the Commission has not had the opportunity to present its annual policy strategy. It is, therefore, both highly exceptional and interesting that it is the European Parliament which is expressing its thoughts first, and that the first opinions on the budget for 2011 come from the European Parliament in the form of this report, and not from the European Commission, as was the case in every 'ordinary' year.
Why else is 2011 so special? The budget for 2011 is the fifth budget in the Multiannual Financial Framework. As you know, the Multiannual Financial Framework covers the years 2007-2013. We have already learned a great deal during the four previous budget procedures. In Polish, we say we have reached the wall. In English, they say they have reached the ceiling. However we say it, we are in a situation where the Multiannual Financial Framework is becoming exhausted. We are, in fact, reaching the wall, the moment when the margins are very small and Parliament's room for manoeuvre, of any kind, is radically reduced. The margins are very small. Particularly worrying are the margins in Heading 1b - around EUR 1 million, and in Heading 3b - around EUR 9 million. For this reason, of course, our options are limited, and this is why the report of the Committee on Budgets which I have drafted so strongly demands, expects and requests an ambitious review and revision of the Multiannual Financial Framework, not just because those margins are coming to an end, but also because when the revision is carried out, it will be necessary to take into account the significant budgetary consequences of the Treaty of Lisbon.
The Treaty of Lisbon gives new powers to the European Union in areas such as space policy. What is significant is that it also establishes the European External Action Service. Reflection on the budget is also essential, and on how we intend to realise the EU 2020 strategy. None of these undertakings was provided for in the Multiannual Financial Framework. We must, now, begin a discussion about how to finance these new plans and ambitions.
I would very much like - and the report of the Committee on Budgets carries this message - the guiding principle of the budget for 2011 to be youth. Young people are already the driving force and future of Europe. Education and investment in youth is also an investment in the present and the future of Europe, society and the economy. I would like to stress how important a moment in everyone's life is the transition from the environment of school, academic learning and education to the first job. This is a very difficult moment, especially during a crisis. I would like to mention some statistics: 21 people between the ages of 15 to 24 are unemployed. It is very important that the European Union should not be indifferent to this difficult aspect, either, and that we work together so that the difficult moment of transition from education to the labour market will be made easier for young people.
I would like to emphasise that in an era of rapidly advancing technological change, and also of demographic change, we must create a society based on knowledge, with citizens who are able to change their qualifications during their life and professional career, who are given the possibility to make such a change and who also receive the support of the European Union in this process. The support of the European Union should include programmes of international exchange at an academic level, as well as for practical experience and training, and also at professional level. This will, at the same time, increase the level of social integration and the flow of knowledge, and will make it possible for the citizens of the European Union to be truly mobile. Mobility, as you know, is, quite rightly, a fundamental freedom guaranteed by the treaties and a foundation of an efficient internal market.
I will now switch to English because I am now going to be replacing Mrs Helga Trüpel. So I am now playing a different role, not only concerning the European Commission's budget, but now the other institutions and the Parliament's budget. I have prepared to speak in English which accounts for the change of language.
At this stage of the procedure, the purpose of the resolution is to paint a general picture - in a budgetary context in particular - and to issue some guidelines for the administrative budgets of different institutions, including the European Parliament and excluding the Commission, about which I spoke earlier.
The general context is that the circumstances under which the budget for 2011 will be adopted are very challenging because the margin under heading 5 is very limited and because the successful implementation of the Treaty of Lisbon is the priority for all the European institutions. The entry into force of the Lisbon Treaty changes the procedure for the adoption of the budget and therefore requires even closer cooperation and dialogue among the institutions. Interinstitutional cooperation covers several aspects - such as translation capacities and recruitment - and exchanging best practices and improving effectiveness could be achieved for areas that have so far not been considered in this context, such as EMAS, non-discrimination policies and teleworking.
The development of a medium- and long-term building strategy has been a concern of the Committee on Budgets for a long time, not only as regards the Parliament, but also regarding the other institutions. Uncertainties as to the size and the shape of the budget for the External Service and the Court decision on pay adaptation make the financial situation in heading 5 even more unpredictable.
Turning specifically to the European Parliament's budget, the Bureau's guideline document contained the following objectives for Parliament's budget: developing expertise to Members, as far as research capacities and library briefings are concerned, and adapting institutional aspects deriving from the Lisbon Treaty. Therefore, the committee emphasises legislative excellence, which is a top priority.
Member of the Commission. - Mr President, I am in a listening mood this evening. I am listening to Parliament's priorities for 2011, just as I was listening to the guidelines the Council accepted on 16 March. I can agree with the major points and I can agree that this is not the routine annual procedure for two reasons mentioned by Parliament's rapporteur.
The first is that we are adjusting to the post-Lisbon Treaty environment. We have partly adjusted, but some work remains to be done. Good cooperation between the institutions is needed more than ever, because of a single reading in Parliament.
What has been already agreed are some transitional period arrangements agreed at the November conciliation. A pragmatic timetable permitting predictability in the budget has been in place since 1975 and has also been confirmed. What remains are the modalities in the Conciliation Committee. This is essential now, given there is a single reading of the annual budget. Therefore, tomorrow, in the course of a trialogue, the Commission is going to present the modalities for discussion and how we can agree the conciliation technicalities before starting the real procedure for 2011.
The second reason for the annual procedure not being routine is that we are in a post-crisis Europe where many Member States are struggling with budgetary deficits and indebtedness, and many with even more challenging problems. Therefore, more than ever, we should attach importance to sound financial management, to accurate forecasting and the rational implementation of a budget.
The budget headings which appear to be under-financed are easy to detect. Here I am referring to heading 1a and heading 4. It is due to this spirit of cooperation that we are able to modify the financial perspective four times in the course of a procedure, i.e. four annual procedures.
Our conclusions should be presented in the framework of a report on the functioning of the interinstitutional agreement which will be issued on the same date as the draft budget, 27 April, and sent to Parliament.
Our rapporteur, not my rapporteur this time, but the parliamentary rapporteur, Sidonia Jędrzejewska, (my services are now being trained on how to pronounce the rapporteur's name properly) rightly places youth and the opportunities for youth at the centre of her report. In other words, the report on priorities is clearly upgrading heading 3. This concerns education and the place of youth on the labour market and is justified in this respect when we see the numbers of unemployed.
But it is equally important that we should deliver promises of a recovery plan. That is also what is important for the citizens of Europe.
What is important is implementation. That should be at cruising speed by 2011. Efficiency in administration is also important and in this respect, I have to underline that the Commission, despite the adjustment to the Lisbon Treaty, will not request any new posts this year.
We are to adopt the draft budget in the college on 27 April and, as is the custom, present it immediately on the same day to the members of the Committee on Budgets in Parliament.
Therefore, I am looking forward now to starting the procedure for 2011. I am promising a good spirit of cooperation, which will really be needed this time, given the prototype procedures to be tested this year.
Mr President, Mr Lewandowski, in the economic crisis, the EU budget, too, inevitably comes under pressure; this is only natural. Brussels, too, must watch how it spends every public euro. Nevertheless - and I am speaking here on behalf of the Committee on Development - investment in developing countries must remain a priority. Sustainable growth in poor countries will afford people opportunities they do not currently have. Not only that, but their development forms part of the solution to our crisis. Developing countries are a market, and a fast-growing one at that. Europe will just have to spend its funds more shrewdly, for example, using a combination of subsidies and loans for micro-finance support. Better access to financial services in poor countries will enable people in those countries, too, to achieve their ambitions. We must protect the development cooperation budget, however hard that may be. European Commissioner for Development, Andris Piebalgs, must continue to bear responsibility for his own budget, rather than High Representative Ashton doing so, as currently seems to be the intention. After all, choices relating to poverty reduction must never be dependent on our diplomatic interests.
I welcome the fact that we can deem the 2011 budget the 'youth' budget. As such, it contributes to the adoption of the proposals that we submitted to help young people, for example, in access to employment, as is also the case with the so-called Erasmus first job initiative. Promoting entrepreneurship among young people, providing incentives and strengthening innovation and the digital agenda are other proposals that will contribute to sustainable economic development in Europe, and will result in the creation of new jobs.
With regard to Parliament's budget, it is worth noting that the Group of the European People's Party (Christian Democrats) supports a budget that is both sustainable and rigorous, in which every expenditure item is justified. We believe and recommend that Parliament should abandon a budgetary model that is purely incremental. Instead, it should move towards a zero-based budget, which makes efficiency, and therefore savings, possible. A long-term building policy needs to be set out as a matter of urgency in order to make this concept of sustainability, rigour and efficiency a reality.
We still need to find out more and more thoroughly about what our fixed expenditure is. This must still be followed by a cost-benefit analysis of the various policies implemented. We would stress once again that excellence in lawmaking should be Parliament's main priority, and that our institution must have at its disposal all the resources necessary for this to be achieved. The entry into force of the Treaty of Lisbon, which requires a single reading of the budget, will call for greater cooperation and more dialogue. For our part, this dialogue must be honest. We are committed to seeing that it is.
Mr President, ladies and gentlemen, the 2011 budget guidelines are the first step towards the next European budget, a very definite step.
In the Committee on Budgets, we have made a great effort to establish the main identifiable priorities that highlight European action. The first priority is young people, not only because they are the resource on which to focus for innovation, research and development, but also because they are the basic starting point for farsighted social policies.
However, the 2020 strategy is also a main priority: tackling unemployment, climate change and, above all, the need to genuinely and practically implement this new strategy for the future, allocating sufficient resources to it, without compromises and without cuts.
However, these guidelines are also a very realistic first step. There is much less leeway in the financial perspective and this means that there are insufficient resources to carry out what is most important: new actions. This is particularly sensitive with regard to the first heading, the heading on competitiveness, growth and employment.
There is, however, another important issue: the budget also needs to be highly flexible and to be able to respond quickly to citizens' needs, to people's needs and to changing needs. So there are priorities, but there are also essential conditions in order for the budget to really be a useful instrument to help Europe grow.
These include sufficient resources, clear-cut implementation of future strategies, above all, the 2020 strategy, and lastly a definitive solution for a flexible instrument that - alone - can enable us to face future challenges.
on behalf of the ALDE Group. - Mr President, I would like to stress three points.
Firstly, concerning the Structural Funds - approximately 35% of the budget. We are doing only half as well as we did in 2000-2006. The current absorption rate in all funds is 14% and it was 25% before. So the question is how to take into account, how to deliver, how to fulfil this part of the budget. Otherwise, we will have a situation where the money is not used. On the other hand, it could be a reserve.
Secondly, we have to reimburse some claims from the earlier period and the Commission has planned five billion to provide this. However, in some countries which have not claimed more than six months' reimbursement, I do not think that all the money will be asked for. There is also the question of whether this money will be used or not.
I also have to say something about two very serious matters regarding roll-over budgets which go from year to year. In the agriculture budget in 2009, payments were EUR 2 billion less for rural development than in 2008. Now much more money is due to be paid out but the question is whether all projects will be fulfilled in 2010 or not.
Lastly, regarding the Seventh Framework Programme. If we look at heading 1a concerning the Seventh Programme for R&D, payments in 2009 were significantly smaller than in 2008. So the question is whether delivery will be satisfactory. Then we can plan the budget according to the situation. We have so many needs in other areas as well. So are those reserves or not?
Mr President, the motion for a European Parliament resolution on priorities for the 2011 budget contains a paragraph which reminds us that the financing of priorities must not be detrimental to fundamental areas of European Union policy, such as cohesion or structural policies or the common agricultural policy. That paragraph has the nature of a stipulation which would appear to be necessary, in view of the previously defined budget priorities. Indeed, those priorities leave much to be desired.
The panacea for the disease of the crisis which is eating away at Europe is supposed to be, first and foremost, innovation. However, the motion overlooks the fact that the poorest regions of the Union often do not have at their disposal the conditions for the development of innovation. There are countries where the foundations of a modern economy are, as a matter of fact, only just appearing. If Europe is to be a continent of equal opportunities, the answer to this state of affairs is, principally, cohesion policy and structural policy. Especially during a crisis, we should remember this aspect of EU policy, particularly the solidarity aspect, so as not to perpetuate the division of the continent into poor and rich parts.
Today we are beginning the debate on the broad guidelines for the 2011 budget, and the suggested priority is youth. This prioritisation is particularly important at the moment or during the period of life that marks the transition between studies and the labour market. In itself, this choice of priority is something to be welcomed.
One proposal, for example, is the creation of an Erasmus first job programme. The problem is that in politics, the devil is in the detail. What are we talking about when we talk about an 'Erasmus first job'? How are we to implement it? By diverting Erasmus funds to students, or by creating a new programme with fresh money? This is not a mere detail, and neither is the matter of whether Erasmus is aimed at insecure jobs, or rather at decent jobs that will represent a real future for young people. Is it, ultimately, a programme that will combat youth unemployment, as it is intended to do? Or will it end up being a programme that is simply aimed at covering up unemployment? I believe that these questions go to the very heart of the debate. The most pertinent issue in 2011 will still be the unemployment that is rampant in the EU. It is our responsibility to tackle unemployment.
This should provide a challenge for the European budget, but the 2011 budget is being held hostage by a financial framework which has been agreed for seven years, and which has not been altered, despite the crisis. Without a thorough and rigorous review of this financial framework, the budget that we are set to approve at the end of the year will be condemned to stagnation and mediocrity even if we adopt the best priorities in the world. They will not go beyond mere intentions and will only have a minor bearing on the structure of the budget.
on behalf of the EFD Group. - Mr President, the proposed 6.5% increase on the Parliament budget for 2011 is yet another indication of how far this House has departed from the real world and the interests of its voters.
How can we explain to our constituents in normal times, let alone in times of crisis, that the total cost they are paying for each one of us exceeds GBP 2 million per year? How can we tell them that if they want a high-level parliament - which some take pride in - this is the bill they have to pay? How do we explain to all those who are losing their jobs that we, the MEPs, need more staff because of the Lisbon Treaty? Or that the officeholders in this Parliament need an increase in their allowances because they work harder?
The 15% of youth who are unemployed in the UK, or worse, the 45% of youth who are unemployed in Spain, will not be able to see how this increase will help them get a job. Many of them are fairly well educated. They only lack job opportunities. I, frankly, would not be able to respond if they asked this question.
Can somebody explain to my voters how the fact that this Parliament has two seats, one in Brussels and one in Strasbourg, will help them pay the mortgage, feed their children and educate them, because this is a big part of the GBP 2 million cost that I spoke about before.
As regards the Commission, it is all very nice to talk about noble objectives such as investing in youth and education, promoting the study of languages and fostering innovation for economic development and job creation in Europe, but the Auditors' report gives no comfort on how European Union funds are being spent, nor do the outstanding commitments show the EU is very good at planning.
No proposal for an increase in the budget should be tolerated ...
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, the priorities for the European Union's 2011 budget revolve around the economic and financial crisis. Associated with this are the positive joint efforts to implement an exit strategy that is as comprehensive and socially just as possible.
I would like to concentrate on two aspects. Firstly, a central element of the 2011 budget is the focus on young people. They will certainly play a key role in Europe's future. Investment in youth means thinking today about the Europe of tomorrow.
Secondly, the current situation demonstrates very clearly how quickly jobs can be destroyed, even in a strong economic area. The 2020 strategy also focuses on innovation. The hopes that are legitimately associated with this will create new jobs and alleviate the social difficulties.
(HU) Fellow Members, we all know that the European Union's budget needs serious reforms. We also know, however, that these reforms cannot be put through within the framework of a one-year budget. What is our problem? Our big problem is that this is an extremely inflexible budget. We cannot rise adequately to the daily challenges, or even to the annual challenges except with difficulty. And there is, of course, little room for manoeuvre, the options are limited. The rapporteur has produced a balanced proposal. She has taken into account the realities of the situation and formulated sound targets. I hope that Parliament will follow and support the text and proposal before us.
It is a particularly good thing for us to turn towards young people, for otherwise young people will turn away from us, away from the concept of Europe. I would like to speak for a few more minutes about the cohesion policy. The cohesion policy is not a form of do-goodism. True, there are enormous gaps between the developed and the underdeveloped regions. We seek to eliminate these differences, or at least to shrink them. But when we raise a region up, it is the competitiveness of all of Europe that is increased, and we grow stronger and better in the face of global competition, assuming, of course, that the Member States take advantage of the opportunities, the money does not remain unused and moreover, the money spent brings results. Otherwise, there is no greater waste. The waste is even greater than that caused by the fact of there being two seats, if programmes are run that do not produce the necessary results. I hope that there will be progress in this regard. The Committee on Budgets is very keen to see that we get value for our money. Thank you for your respectful attention.
Mr President, I welcome this report on Parliament's budget guidelines and I welcome the discussion on what our priorities are to ensure that Parliament can do its job.
The initial report was perhaps understandably vague and general. However, the amendments at committee stage ensured we are now clear on what is important. The Committee on Budgets tried to balance the need to recognise our responsibilities following Lisbon with the need to keep increased spending as low as possible and that is particularly important with margins and public finances being so tight. I am sure all Members will take that point on board.
That is why deciding our priorities in these guidelines is crucial and, of course, it is not just about spending money. It is also about looking for savings and it is about spending the money in the best possible way.
Therefore, I am pleased that, for example, the need for an integrated knowledge management system that would bring together all the different sources of information for Members and citizens is widely accepted.
The analysis of Europarl TV, to see if it is effective or not, is also welcome. An evaluation of a secretarial allowance and the global cost of employing more staff, including accommodation, I believe is also vital, as is a medium- and long-term building strategy for the Parliament and other institutions which perhaps we should be working with much more closely than we are already.
And, of course, there is always the difficult issue of the 20% threshold agreed so many years ago. I and the Committee on Budgets believe that any changes to that 20% should be the subject of a discussion between the Committee on Budgets and the Bureau and eventually between all the different institutions. It should not be a unilateral decision.
The S&D Group have tabled a few more amendments to be voted upon tomorrow which we believe will improve the guidelines even further. One amendment points out the difficulty of putting all administrative expenditure under heading 5; another amendment calls for the early publication of the guidelines and estimates to ensure we can make our decisions in a proper and timely way. I hope tomorrow, colleagues will support these and other amendments which are aimed at improving the guidelines.
I would also hope that colleagues would recognise that, following the agreement of these guidelines, we will have to undertake difficult discussions on the estimates recently published by the Secretary-General. Only then will we begin to talk about our priorities and only then will we have the proper discussion to achieve the balance between functioning as a Parliament and keeping our expenditure as low as possible.
(SV) Mr President, in hard economic times such as these, budgetary issues are difficult and sensitive. The guidelines for the 2011 budget also include the European Parliament's own budget. The expenditure in heading 5 has traditionally been apportioned in such a way as to give Parliament a share of less than 20%.
As a consequence of the Treaty of Lisbon, people are now saying that Parliament should devour a greater proportion of the money. A review of the increased need for resources that Parliament's new powers may give rise to is certainly justified, and we have already received more money for 2010 precisely as a result of the Treaty of Lisbon.
At the same time, the Treaty of Lisbon cannot be used as some kind of new money-dispensing machine for Parliament. We also need to be able to make our own organisation more efficient and to try to make savings where possible in order, by doing so, to also be able to finance any additional needs.
Now people are also calling for increased appropriations for the staff that support Members of the European Parliament in our work. The intention is surely a good one, but it is interesting, for example, that the MEPs in my group more or less unanimously feel that there is no urgent need for this and that it is not necessary in these economically meagre times.
The guidelines that we are to approve today are good, and I think we should view them as a challenge to examine our own expenditure with a critical eye.
(NL) Mr President, we are living in financially and economically difficult times. Everywhere, belts are being tightened, and public authorities, too, are having to control expenditure and make economies. In addition, citizens have little confidence in European policy, and this concerns me greatly. I wish to present two proposals relating to the examination of the next budget, therefore. Firstly, we MEPs must all be just as accountable for our general expenditure allowance of EUR 4 200 per month as we are for all our other allowances. This is not the case at present, which is not what I would call transparent. Moreover, I shall be tabling an amendment in this regard when we discuss the report by Mr Staes during our April part-session.
Mr President, my second point concerns the budgets of the national Information Offices of the European Parliament. I consider these particularly generous, and take the view that they must be cut by a third over a three-year period. I call on my fellow Members to support these proposals. This would demonstrate our desire for transparency and our intention not to give ourselves special treatment.
(NL) Mr President, the 2011 budget brings us face to face with the priorities of the European Union. At this economically difficult time, the Union must first realise that its financial resources come from Member States, who face having to make drastic cutbacks. It is not only Member States who must make cuts, then; the EU should also trim down its public funds and spend these in a more targeted manner.
I have a substantive question regarding the priority the rapporteur gives to youth. As a rule, social and youth affairs can be handled very well by Member States. Yet I would draw attention to one issue where EU support is truly indispensable. The report mentions young people's transition from education to the labour market. I would ask the rapporteur whether she also means to devote attention to the specific needs of vulnerable young people. Here I have in mind young people who have grown up in children's homes and who suffer from a severe lack of vocational guidance. Last month, on a visit to Bulgaria, I saw a truly inspiring example of this. I welcome European support for such Member State initiatives wholeheartedly, for example, within the framework of the Structural Funds. I am counting on you.
Mr President, the most important priority of any budget should be only to spend your own money. Spending someone else's without their permission is not budgeting, it is theft.
British taxpayers are fleeced to the tune of GBP 6.4 billion in direct payments to the EU annually and we are still denied our referendum. Taking that money, without a democratic mandate, is not a victimless crime. Fifty thousand of our pensioners died of cold this winter because they could not afford to heat their own homes. Our soldiers are killed by Taliban bombs because we cannot afford blast-proof vehicles. Thousands of cancer victims are denied expensive life-saving drugs. GBP 6.4 billion would right all those wrongs and still leave change to build eight new hospitals and 50 schools.
There should be only one budget priority - slash spending and stop robbing Britain. Our pensioners, soldiers and cancer victims need the money more than the EU. To you, it is a budget. To them, it is a matter of life or death.
(ES) Mr President, I welcome Mr Lewandowski, an old friend of this House who now sits on different benches to those of the Members.
I also want to welcome the return to the traditional system of budgetary guidelines. I believe that this is a good thing, because in this way, the Commissioner can listen to Parliament's budgetary priorities before drawing up the draft budget.
The things the Commissioner is hearing or will be hearing today are very different to those he undoubtedly hears every day from the various general sides that put pressure on him to let them have a bigger budget.
We in Parliament are not going to put pressure on him for the time being. As he knows, we will be doing that from September onwards. For now, we just want Mr Lewandowski to be very clear about what the budgetary priorities of Parliament represent. They represent our suggestions.
New challenges for the 2011 budget arise every day. We already have new pressures in category four, where we are allowing for a very tight margin that will be made tighter by the need to include the Baltic Sea Strategy.
We shall have pressures in agriculture, not only because we are using codecision for the first time, but, above all, because we are intending to use it through Parliament and we will not agree to further cuts to the agricultural budget to fund other areas. We shall also, of course, need to resolve the ever-problematic issue of category five: administrative costs and greater transparency.
One last thing: this House is very open to saving money from both the EU budget and from Parliament's budget. What we political groups are not open to, I believe, is putting up with the demagogy of certain people who make it their way of conducting politics.
(SV) Ladies and gentlemen and, in particular, our former fellow Member, Janusz Lewandowski, who I would like to welcome back. I would like to comment briefly on both reports.
Firstly, I would like to thank Mrs Jędrzejewska, who has produced an excellent report. However, we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have tabled amendments to a couple of paragraphs that we think are important.
Firstly, we need to make it clear that climate change is still a major priority. We must not ease the pressure on this issue on account of the failure in Copenhagen, but instead must work hard to carry out our own task, namely to find solutions to the problem of financing.
Secondly, with regard to the Europe 2020 strategy: our strategy requires the Union to also invest in and improve the implementation of the strategy. We must fight proactively to develop the economy and for an ambitious social agenda, and these are political areas that quite simply require more substance.
Among other things, we need to send a clear message to the Member States and the Council that it will be necessary to review the budget ceilings for the next three years, particularly in heading 1 of the budget, which is the heading dealing with growth and employment.
When it comes to Parliament's own budget, even if we have significant needs, we must take account of the economic situation and impose major constraints on ourselves. We need to strengthen Parliament and especially the capacity of the political groups to be able to fulfil the requirements of the Treaty of Lisbon. In all other respects, however, we need to look for ways to make savings and increase efficiency. This is particularly relevant, as heading 5 of the budget, for administration, is severely stretched. We recently discussed the new External Action Service, for example, which will certainly require extra resources.
We must focus on Parliament's core task and elsewhere employ a great deal of constraint.
Mr President, in times of economic stringency, faced with cuts in public spending right across European countries, all the EU's institutions should be looking at how to cut costs and waste.
Parliament should be taking a lead. Instead, it continues in a self-indulgent manner, with its costs and staff numbers constantly increasing with no thought of constraint. In any other organisation, new priorities would be met by compensating reductions elsewhere, but not in this House it seems. MEPs bear the brunt of public blame, but it is the overinflated bureaucracy, needless excesses and the redundant buildings which cost the money.
How can you continue to justify Parliament's GBP 94 million annual self-promotion budget with eight million spent on the superfluous Europarl TV and this bizarre scheme for a GBP 2 million House of European History? It is ridiculous that you maintain so-called information offices in every Member State, at an annual cost of 40 million, when it is the job of 736 MEPs to answer any questions their constituents may have.
It is a continuing scandal that this Parliament has not demanded that Member State governments stop the Strasbourg circus once and for all. We need to send a clear message to our governments on this and save 200 million a year.
(DE) Mr President, Commissioner, ladies and gentlemen, I would like to start by talking about the Commission's budget. The European External Action Service is something that I take a particular interest in. However, this is not yet included in the budget that the Commissioner is soon to present. However, the question of how much it will cost is of key importance for us. I am in favour of us including this service within the Commission, as that is where it belongs. One thing is clear: what happens in this service will have significant consequences for the budget, including in relation to the multiannual programmes. We cannot have administration of multiannual programmes outside the Commission. We cannot allow this under any circumstances.
Our choice of legal construct for this service will be very important, as the budgetary consequences will be directly dependent on this. For that reason, what is most interesting about this budget is what it does not include. We very much hope that the Commissioner will soon be able to supply figures to show what the whole thing is expected to cost. In 2011 - this much is already clear - the areas where we will have the largest expenditure - including for this service - particularly in the administration lines, are the areas where we have the least amount of leeway. Everything is accounted for, down to the last cent. I am therefore in favour of us taking an immediate look at the staff regulations for ways to make savings. I also have a suggestion in relation to special leave for officials and assistants working in the Member States, where travel to their home countries for special leave is based on travelling by rail. This rail journey basis should be scrapped, with the focus put on airline tickets and flying time instead.
I now turn to Parliament's budget. Anyone who works in this Parliament - and that, unfortunately, cannot be said of all the Members - needs staff. I would therefore like to ask specifically that we provide ourselves with appropriate means to enable us to work. However, I do not think that creating a connection with the buildings is appropriate, because we also have electoral districts and can conclude service contracts. The Bureau should be so kind as not to trouble the Members on this account.
I have one further request. The President of the European Council is not yet accounted for in the budget. It would be nice if we could acknowledge his existence in the budget, too.
(DE) Mr President, we need a different EU and we also need a different EU budget. I think we need the courage to make big decisions. We should certainly not get bogged down in minute technical details.
I would like to say three things about the EU budget. Firstly, we need transparency where the EU budget is concerned. How high is administrative expenditure, for example? The current EU budget does not provide any realistic information on this.
My second point is about savings. It is very easy to save billions in the EU budget without reducing the quality of the services provided by the EU institutions. For example, we could shut down a large number of the EU's agencies. Then there is the second seat in Strasbourg. We should perhaps discuss the usefulness of the bodies that lack an area of competence, such as the Committee of the Regions or the Economic and Social Committee.
Thirdly, how is the money used? The money should be given, or given back, to where it comes from, namely the taxpayers. Of course, we should also use it to support sound projects - I am thinking, for example, of a genuine Erasmus programme for trainees. I think we need courage. We would all do well to take note of this.
(PL) Following the entry into force of the Treaty of Lisbon, the European Parliament has acquired significant additional competences. The time has come for decisions about spending money from EU coffers to be made jointly. However, time is also needed for this mechanism to begin to work. It is certain that this year and the next few years will be crucial for the establishment of the final form of the new budget procedure. Only with Parliament, the Council and the Commission working together as partners will it be possible to develop a procedure which will comply to the greatest degree with the provisions of the new treaty.
I would like to express support for the appeal to increase the Community budget in view of the new responsibilities facing Parliament following the entry into force of the Treaty of Lisbon. There is no doubt that for Parliament to perform its duties effectively, it needs the appropriate means. The responsibility of Parliament is growing, which is why we, as Members, need more advice, expert opinions and support from a variety of professionals, and someone has to pay for this.
Another priority which is presented in the report, and which is deserving of full support, is the need for greater investment in youth, and so in education, which is the foundation of a modern and innovative society. Europe is still behind in the technology race with the USA, Japan and other new world powers. However, this can, certainly, be changed, but it requires significant outlays.
As part of the fight against poverty, we should finance programmes such as the free distribution of food among the poorest. We should develop programmes such as those which make milk and fruit available at schools. We must not tolerate undernourishment among children and young people, since we are saying so much about education and a knowledge-based economy.
Work is currently under way on the strategy for the economic growth of the Union over the next 10 years (Europe 2020). In relation to this, it is necessary to take account of expenses which will be incurred as a result of the strategy, and this needs to be done now, at the stage when we are working on the budget. For the strategy to be successful, greater outlays are needed on cohesion at regional and European level, promotion of employment and combating the effects of the crisis.
Finally, I would like to thank fellow Member, Mrs Jędrzejewska, for a very substantive and innovative preparation of the priorities of the budget for 2012.
(PT) Young people, science and innovation are at the heart of the priorities of the next European Union budget. Investing in young people is investing in the future. Education, professional training and the transition from the educational system to the labour market are the central concerns of this budget.
Young people with degrees are increasingly affected by unemployment. That is why I consider the Erasmus first job mobility programme to be a strategic commitment to the future, because it establishes a clear link between the education system and the labour market. The proposal for the creation of the Erasmus first job programme, which I presented alongside Mr Fernandes, is based on the following principles: firstly, additional funding for existing programmes in the fields of education, science, training and innovation; and secondly, each case will have a training component and a component in which the trainee will have a contract with an innovative European company and will be cofunded by the European budget.
Of the other priorities of this budget, I would pick out the areas of scientific research, innovation and the digital agenda. This budget also concentrates efforts on supporting the development of green and innovative technologies, thus making an essential contribution to economic recovery and giving impetus to small and medium-sized enterprises. Commitment to young people, innovation and science is the key to making Europe a world leader once again.
(PL) Mr President, Mr Lewandowski, Mrs Jędrzejewska, first of all, I would like to congratulate the rapporteur on a splendid report. Of course, the economic situation in the European Union is still not satisfactory, but the report does, in large measure, tell us how to create European added value.
I think giving particular attention to youth in mid- and long-term priorities is an excellent idea for helping to solve our problems. I think maintaining trends related to innovation and the emphasis on digital technology are good examples of the rapid development of the European Union. The support for small and medium-sized enterprises, mainly in the weakest regions, is also interesting.
However, it is also worth emphasising that, on the question of mobility, the policy of investment in the Trans-European Transport Network, and so questions of transport, will arise. I think investing in youth is crucial, and so I would like to express my thanks, and also the thanks of the Committee on Culture and Education, for all efforts whose objective is to support measures relating to investment in young people.
(RO) The 2011 budget must take into account the European Union's new powers, as well as the consequences of the economic and financial crisis. Our priority must be to preserve existing jobs and create new ones.
I believe that the European Union must invest in an intelligent and ambitious industrial policy. It is not acceptable that in 2010, industry accounts for only 14% of GDP in prominent Member States.
This is why the 2011 budget must consider redefining budget priorities, a task which Member States can only carry out in 2010 during the mid-term review of the 2007-2013 financial outlook.
These priorities must focus on transport infrastructure, energy efficiency, industrial policy and research, agriculture, education and health. We are expecting the Commission to put forward this year a firm proposal for setting up a European fund specifically for developing the transport infrastructure, and the EU's contribution to this will also feature in the 2011 budget.
(PT) The economic and social situation in the EU calls for a substantial change to be made in 2011 to the priorities that have guided previous budgets, including the current budget for 2010. The budget needs to be at the service of policies that are distinct from those that led to 23 million people losing their jobs and put 85 million at the risk of poverty.
The objectives of the multiannual financial framework which reduced the structural funds to 0.37% of the EU gross national income need to be reviewed, as these meant cuts in social and environmental programmes and in the fields of research, education and culture.
Future budgets must be instruments at the service of economic and social cohesion, rather than mere padding in the treaties. They must be at the service of full employment with rights, investment in public services, protection of the environment, cooperation and peace. They should not be an instrument at the service of the commercialisation of more and more aspects of social life, freedoms, lack of job security, structural unemployment, external interventionism and war. The thrust of the amendments that we have tabled to the report is in showing that there is an alternative, and one that is not only possible, but also necessary.
(DE) Mr President, I would like to refer to heading 5 and to the buildings strategy in particular. A medium and long-term successful buildings strategy is important. It needs to be environmentally friendly, energy efficient and particularly cost effective. We also need to have an open discussion about how sensible it is to have three working sites for the European Parliament. The horrendous expenditure for the different sites can hardly be justified to EU citizens and taxpayers, particularly during the economic crisis. It is time we had a detailed and thorough cost analysis carried out and made it available to every EU citizen.
The European Parliament should therefore concentrate on one seat, and, personally, I would prefer Strasbourg on account of its historic and socio-cultural bridging role and, in particular, on account of the fact that Brussels is sinking into crime, parts of the city are descending into anarchy and the police have given up. Even municipal politicians like the Mayor, Freddy Thielemans, admit this.
(RO) I urge the European Union's 2011 budget to provide a better reflection of, and support for, youth policy. Young people must be supported both at EU and national level.
In this regard, one of the projects which the Romanian Government is using to support young people is the construction of 100 000 homes for them in the next three years.
At the same time, I welcome the European Commission's target of awarding 3 million Erasmus grants to students by 2012. However, it is also vitally important to increase the funding for Erasmus Mundus grants. This will allow even more students and researchers from third countries - and in this case, I am thinking specifically of the Republic of Moldova as well - to study in the European Union.
As a young MEP, I support the Erasmus initiative, which is the first workplace providing young people with access to the labour market.
Finally, I would like to thank the European Commission for its promptness in approving the funding for the four energy projects which Romania is also involved in.
(LT) Taking into account the complicated economic situation in the Member States, next year's budget should be planned very thoroughly. Job retention and creation should receive most attention. Support for and the promotion of small and medium-sized enterprises would be of service here, since these companies employ a large proportion of European Union citizens. Financial support measures must be provided in a more flexible manner and must be more accessible if newly established companies or those that have experienced financial difficulties are to survive. We also should not forget areas providing added value, not just to individual Member States, but to the Community as a whole. Amongst these areas, we could mention transport, the priority of which should be the creation of a sustainable and safe transport system and the development of trans-European networks. Suitable funding for energy link projects, ensuring energy independence, must also remain one of the priorities of the 2011 budget.
Member of the Commission. - Mr President, I should like to thank Members for their comments, which have deepened and enriched my understanding of Parliament's priorities for 2011. What was clear to me when listening - and I am in a listening mood this evening - was that many speakers stressed that we are shaping the budget for 2011 in the extraordinary environment of post-crisis Europe, with many countries struggling with real fiscal challenges. This is putting a real pressure on the budgetary figures and is also putting pressure on sound management, on transparency in the budget - that was clear from Mr Van Orden, Mr Berman, Mr Fernandes, Mr Haglund - but, if resources are scarce, what is really needed is to set priorities properly.
My feeling after the debate, is that youth, i.e. heading 3b - upgraded by the rapporteur - has the support of younger and older members of this room so it seems that this priority for 2011 is rightly placed, according to a majority here in the Parliament. What is also needed is quality and good implementation and we immediately - for example, Mr Godmanis and Mr Surján - think about cohesion. Yes, that was low-level in 2009-2010. It should go at cruising speed by 2011, as should anti-crisis delivery. But we also have underspending on research and that deserves much more user-friendly financial regulation. We should be disclosing it at the end of May-June this year.
What was also clear to me, when listening to your debate, is that Parliament is conscious of room for manoeuvre in the budget being very limited. Mr Salvador Garriga Polledo, Mr Färm and others stressed the very limited room for manoeuvre, but the conclusion could be more flexibility in the shaping and implementation of the budget. I can only share this conclusion.
As usual, Ingeborg Grässle is right in saying that no budget has been included as yet for the External Action Service, but to draw up a budget you need figures. We do not have the figures as yet and without figures, it is very difficult to establish the budget. But, of course, this should come this year if the External Action Service is to be operational.
I am really looking forward to tomorrow's discussions in the informal trialogue and then to launching the real debate. Let us hope also for a fruitful conciliation of the 2011 figures.
Madam President, Mr Lewandowski, ladies and gentlemen, I have listened with great interest to your speeches, and would like, most of all, to say I am very pleased that the priority related to the main change to the budget for 2010, the priority related to youth, which I proposed and which the Committee on Budgets adopted, has also met with your support and interest. I am very pleased and motivated by this.
I would, of course, like to stress once again what you rightly noticed in the discussion, that we have little room for manoeuvre. This means there is all the more reason for the appeal to the European Commission to show ambition, imagination and courage in starting a review and possible revision of the Multiannual Financial Framework. As you know, the year 2011 is the fifth year of the Multiannual Financial Framework. Surely it is time we learned something from those four years. The fifth ought to be decidedly better.
Of course, it is clear we are fighting a financial and economic crisis which, and this is obvious, is different in different countries. Some countries are showing signs of coming out of the crisis, but this does not alter the fact that we should be ambitious, especially because, if we are looking at the budget of the European Community, funds designated for innovation, research, youth, realisation of the common market and realisation of the freedoms of the common market, are, in fact, a small part of the European Community budget. So, any savings made should not, in my opinion, affect this part of the European Union budget.
Many of you said something which I agree with - that young people are the European Union's future. However, I would like to add that they are not only the future, because the young people are alive here, now, today. They are in education today and they are looking for work today. Young people are not only our future, they are our today. Investing in young people is an investment not only in what will happen one day, but is about what is happening here and now. We should keep reminding ourselves of this.
I would also like to say a few words on this extended thinking about the European Union budget. It is not only about youth, but is also about a wider understanding, which includes, too, issues related to young people, as well as, in a broader perspective, issues related to education and training. I think that, here, the European dimension, the European dimension of added value, is very clear. We should not forget, however, that we are operating in a united Europe, where mobility of thought and the mobility of people is, in fact, one of our more important values, and we should look after it continually.
I would also like to say a few words to summarise the debate on the European Parliament budget. It is true I am standing in, today, for the rapporteur, but I will permit myself to say a few words and to emphasise something which is already contained in the report of the Committee on Budgets. That is, of course, that it is important to think about savings all the time, and always to think about whether those expenses which do take place are justified, if they are the best possible. That process of reflection is continuous, and should concern us all. This reflection is certainly to be seen in the report on the European Parliament.
I hope very much that this debate, which has taken place at such a late hour, has not been a waste of time for any of us. I very much hope that Mr Lewandowski will listen to everything which has been said, here, and that he has not forgotten that not long ago, he was a Member of this Chamber, and I very much hope that this debate will be reflected in the draft budget which the European Commission has promised to present on 27 April. I will, of course, gladly repeat this all again, and again, and again, throughout the spring and until the autumn, but, nevertheless, I would be very happy if some of the proposals which have already been raised, here, were now included in the draft from the European Commission, so that it will, after all, be necessary to repeat less. Once again, I would like to thank you for your attention.
The joint debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
in writing. - First of all, I wish to recall that, although the EU was able to react collectively to the financial and economic crisis by adopting a European Economic Recovery Plan, the overall economic situation in the EU is still not satisfactory. It is inevitable that the following priorities for the budget guidelines 2011 have to be taken into account: the implementation of FP7, which will have reached its maturity in 2011, should be closely monitored; the development of the newly established European space policy and the promotion of scientific and technological advance, supporting innovative technologies and sustainable development; the challenges relating to sustainable energy and the fight against climate change must be reflected in the EU budget priorities; these priorities will require additional budgetary resources, particularly for funding the ITER and the European Strategic Energy Technology Plan and promoting energy efficiency; the importance of the Galileo project, of the GMES programme and of the European Institute of Innovation and Technology; the proper implementation and evaluation of ongoing pilot projects and preparatory actions should be the priority.
I trust that these key issues will be taken into account in an appropriate way during the forthcoming 2011 budget procedure.
This year, the budgetary procedure will undergo the biggest reform since the introduction of the Multiannual Financial Frameworks in 1988. While the budgetary procedure reform is going on, strictly speaking, the whole budgetary framework will have to be adapted to the new institutional realities introduced by the Treaty of Lisbon, primarily to the European External Action Service. However, I believe that the main objective of the future budget will be to support the policies from the new Europe 2020 agenda. This project will only have a chance of success if we provide the necessary funding for it. Otherwise, this agenda will end up just like the one before it too, the Lisbon Strategy, wide of the mark in terms of achieving any of the objectives set. In this respect, I wish to share the sentiments of the rapporteur and emphasise how important the policies on young people, education, research and innovation are. In my view, they provide the cornerstones on which we will have to build both the 2011 budget and our vision for the future.
The European Union budget for 2011 should give clear support to the main trends in the Community's strategy for the next decade. This includes technological innovation, sustainable development, combating climate change and care for biodiversity.
Support for the development of educational systems, with the assistance of interdisciplinary investment, is also strongly justified. The money must be invested in enterprises which guarantee that graduates will find employment. If we do not give our backing to youth, today, we will face the bleak prospect of a slowdown in economic growth, and perhaps even another crisis.
We do not need to be reminded of the need for intensive development of the information technology sector and that we must ensure that our citizens have access to digital technology. This will facilitate education in the area of information technology, as well as making it easier to obtain information, especially for people who live in rural areas.
I would like to add my comments to those made by the rapporteur and fellow Members during the debates on the priorities for the 2011 budget. As was also announced by the European Commission in January, ambitious plans are in the pipeline for the Galileo project. The first services offered by this system will be launched in early 2014: the open service, regulated public service and the search and save services. Testing will also start in 2014 on the Safety-of-Life service and commercial service. Let me remind you that Galileo is crucial to the future of high-tech industry in Europe. It will create new markets and enable Europe to become a global competitor in the field of technology. The TEN-T policy has supported the preparation of this major European project until now, and once it becomes operational, it will be possible to use the transport infrastructure much more efficiently. In conclusion, I believe that Galileo must receive sufficient funds from the European Union budget in the future so that this ambitious project can become a reality.
The circumstances in which the 2010 and 2011 budgets will be adopted are exceptional and pose a particular challenge. For these reasons, the ideal solution must be found for successfully implementing the Treaty of Lisbon, which is itself a major financial challenge. Solutions also need to be found aimed at mitigating the effects of the financial crisis which are still being felt in many Member States. Parliament must engage in an open discussion about the expenditure ceiling in heading 5 for 2011. We must find a balance between providing funding for all the requirements and maintaining budgetary discipline, even if it means restricting expenditure, in order to comply with the Multiannual Financial Framework. Firstly, we need to standardise administrative expenditure by including it entirely under this heading and carry out a suitable, realistic review of the expenditure ceiling. Above all, it is vital that interinstitutional cooperation is established to promote the exchange of good practices and to continue to explore the opportunities for making them more efficient. In addition, particular importance must be attached to monitoring and analysing sets of areas with direct budgetary implications, and every way of distributing and saving resources must be identified.
Work on the 2011 budget is under way. One subject of discussion is that Parliament could make amendments to the financial perspective 2007-2013 in areas such as 'competitiveness and cohesion for growth and employment'. In addition, we are in the course of work on the Europe 2020 strategy, which should concentrate on promoting innovation, supporting enterprise and investing in science, new technologies and regional development. I would like to draw particular attention to the question of economic, social and territorial cohesion, which is the key to ensuring lasting economic growth in the EU and full integration of Member States. Article 174 of the Treaty of Lisbon mentions policy with regard to mountain regions as a particular type of regional policy, alongside island and cross-border regions. In order to promote its harmonious development, the Union shall pursue actions leading to the strengthening of its economic, social and territorial cohesion. In particular, emphasis must be placed on reducing disparities in levels of development of regions which are characterised by specific natural and geographic conditions. Mountainous and sub-mountainous areas make up almost 40% of the territory of the EU and are inhabited by nearly 20% of the EU's citizens. The specific economic and spatial problems of mountainous regions require supra-national legal regulations to be put in place governing the objectives and principles of pursuing specific mountain policy in Member States and, more importantly, they require that a suitable level of financing be ensured for projects and programmes for those regions in particular. I think financial support for mountain regions should be included in the new financial perspective and the Europe 2020 strategy.
in writing. - (HU) Next year will be the first year in the implementation of the Europe 2020 strategy, which can represent a new phase in the development of the European Union. As a result, the 2011 budget year will be extremely important from the perspective of financial planning for subsequent years. The budgetary priorities must contain the European Union's response to the challenges of the global crisis. The Europe 2020 strategy is, from this point of view, a very important factor. The priorities contained in the proposed budget for 2011 cannot, however, lead to a modification of the EU's basic policies. In the future, close attention needs to be paid to the cohesion and structural policies, as well as to the agricultural policy, and also to the support given to SMEs, since the capacity of Europe to become a sustainable and competitive economy depends on the latter. We must not lose sight even for a moment of the fact that the policies mentioned are the expression of the solidarity that constitutes the fundamental value of European integration.